Citation Nr: 1427144	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  12-17 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to February 1971.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for bilateral hearing loss and tinnitus.  

The Veteran testified before the undersigned at a July 2013 hearing at the RO.  Unfortunately, technical problems reportedly resulted in an inability to produce a transcript of the hearing.  The Veteran was offered to the opportunity to either testify at a new hearing or proceed on the basis of the record as it currently exists.  He elected to have his claims decided on the evidence of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Private treatment records dated in 2002 reveal bilateral hearing loss.  The July 2010 VA examiner concluded that the Veteran's hearing loss was not the result of service because there is no basis for delayed onset noise-induced hearing loss occurring over 30 years later.  The Veteran; however, reported on VA examination that onset of impaired hearing in 1980.  It does not appear that the examiner considered the Veteran's reports concerning date of onset.  Thus, the examination is inadequate.  Dunn v. Nicholson, 21 Vet. App. 112 (2007).

The examiner opined that tinnitus was "at least as likely" related to hearing loss and therefore not related to military noise exposure, but did not provide a reason for finding the hearing loss was "at least as likely" related to hearing loss rather than in-service noise exposure.  

The Veteran also reported on the July 2010 VA examination that private medical records from a past employer (Exxon) dated in 1980 confirms the onset of hearing loss.  He also claimed that subsequent audiological examinations conducted by Exxon also reveal hearing loss.  Such records have not been associated with the claims file.  VA has a duty to obtain the reported treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all medical records concerning impaired hearing from Exxon Corp.

If the Veteran fails to provide necessary releases, tell him he can obtain and submit the records himself.
	
If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

2.  After exhausting all efforts to obtain the records referred to above, forward the claims file to the July 2010 VA examiner to provide an addendum opinion as to the etiology of the Veteran's current hearing loss and tinnitus.  

The examiner should consider the Veteran's competent reports that impaired hearing had its onset, and was found on evaluation, in 1980.  The examiner should then provide an opinion as to whether the hearing loss was at least as likely as not the result of in-service noise exposure.

The examiner should also clarify whether it is at least as likely as not that tinnitus is the result of in-service noise exposure.

The examiner should provide reasons for these opinions.

If the examiner is not available, another audiologist should review the claims file and provide the necessary opinion. 

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC), then return the case to Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

